Opinion issued November 15, 2016




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-16-00619-CR
                          ———————————
                 ALFONSO DAMON MALONE, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Case No. 1899612


                        MEMORANDUM OPINION

     This appeal is from a trial court judgment signed on December 6, 2013. Our

court decided the appeal of that judgment on April 23, 2015 in appellate cause

number 01-14-00054-CR; our court’s mandate issued on February 26, 2016.
      On July 12, 2016, the Harris County District Clerk assigned a duplicate cause

number to this case in error. The Harris County District Clerk has confirmed by

affidavit filed with the court that the assignment of the second cause was in error.

After being notified that the appeal was subject to dismissal as incorrectly docketed,

appellant did not respond. Accordingly, we dismiss the appeal in this cause number.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2